ACCEPTED
                                                                   03-15-00301-CR
                                                                           6873222
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              9/10/2015 3:59:17 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK


         NO. 03-15-00301-CR

                                                   FILED IN
        COURT OF APPEALS                    3rd COURT OF APPEALS
                                                AUSTIN, TEXAS
              FOR THE                       9/10/2015 3:59:17 PM
                                              JEFFREY D. KYLE
                                                    Clerk
AUSTIN SUPREME JUDICIAL DISTRICT



      EX PARTE JOSE LOREDO




           APPEAL FROM


  THE COUNTY COURT AT LAW #1


       HAYS COUNTY, TEXAS

 TRIAL COURT CAUSE NO. 095790-A




     First Motion For Extension
 of Time in Which to File State's Brief




                         (
                   Whitney Borgman
                   Asst. Criminal District Attorney
                   712 S. Stagecoach Trail, Suite 2057
                   San Marcos, Texas 78666
                   Ph: (512) 878-6544/Fax: (512) 393-2246
                   State Bar No. 24082224
                   whitney.borgman@co.hays.tx.us
                   Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
      APPEALS:

      The State files this First Motion for Extension of Time in Which to File

State's Brief, and in support states:
1.    The State's current deadline for filing its brief is September 10,2015.
2.    This is the State's first Motion for Extension of Time in which to file

      its brief.

3.    The State respectfully requests an extension of approximately thirty
      days, until October 10, 2015 in which to file its brief
4.    Good cause exists for the State's request for extension of time in which
      to file its brief The attorney of record is currently the prosecutor in a
      CPS jury trial.

5.    This circumstance has significantly delayed the completion of this
      brief

6.    This extension is not being sought to cause undue delay, but to seek
      justice.

7.     For the foregoing reasons, the State respectfully requests that the Court
       grant an approximate thirty day extension for filing Appellee's Brief,
       until October 10, 2015.
                                      Respectfully submitted,




                                      Whitney Borg
                                      Asst. Criminal District Attorney
                                      Hays County Government Center
                                      712 South Stagecoach Trail, Ste. 2057
                                      San Marcos, Texas, 78666
                                       512-878-6544
                                      whitney.borgman@co.hays .tx.us
                                       State Bar No. 24082224
                                      Attorney for the State of Texas




               The foregoing Appellant Motion for Extension of Time in Which to
       File Appellant's Brief was subscribed and sworn to before me by Whitney
       Borgman on this the 10th of September, 2015.




                                Whitney Bor                 \)
      RHONDA WIEDERSTIIN
n   MY COMMISSION EXPIRES
        Septeirf)er9,2018


                                 2iOuJkAJiU
                                 Notary Public in and tor the State of Texas
                     CERTIFICATE OF SERVICE


      I certify that on September 10, 2015, I served the above motion by
email to David A. Mendoza at mendozaone@yahoo.com, in accordance with
the Texas Rules of Appellate Procedure.




                           Whitney Bofgman